a
=
OQ
~ =
j
== =
LS =
2 =
a =
o =
= 0
Ww a)
cu =
e U
—_ mo
— =
—— =

cP

ml

6
al

})

re promotin

   

aia
|

1.0K

‘| piababal

al

!

IC Pest a

I
- 1

and cathol

Kol

hai)

haat:

TE
he
" ly

ee
“hi!

Dt Pond

“El

is.
per |

AY

 

Cl) 677
Brian Kolfage @ olfage « No
‘We Build The Wall’ Fires Back at C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

am = =
— —- —_ —_
emai == =
—EE a
a = - re i:
— om - - ee ree eee + a E oT ;
a ar + ™ —— 2 ews 2 ae ; '
* ' et ee — == faa ot I z rt I 7 } |
ae mi ae eo ee ee ra - .
SS a ra a ee cr ey ee pa : ctl I ed { cae
al 7 a - eek aeehe a Be Sa sien a ltt Ri ectiell Dl llee l l  ie e e
2S LS ar ee ei or 7 ws . ee BLL he ,
a ey re
ina leeamee midi neediest on en ee ee ee ae 2 ee a ay Fr ar 7 i eo mp T

 

 

 

 

 

 
| HE
rh ‘i

CUTE ETAT TEE TT EET

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a 1 | i
| | : | iit | att | ' j 4 rr itd 1
| t itt I Ped 1 | i tI rey
| TL HEHTER LEA THT EE EEL EET CU RE ee
CTH Ta HE Ty
| STREET TE ee TUR LHT UGH Tau eeaetdiedeeaeest
| aT ; itt PPeauY | i 1)? | ij iL ii} i ee eee
TER TT ECE EEE TET ETT
HE Vay Wee i Seeded I a He bid i! it iH PETRELLI EEE
| | | | Lay ih | ; | Tate ri | ii] } NTL tea i
1 i | | rm j Lid j tal EE ii} tty we i HH 4] rath i+}
ORTH LRA rhs LET ADU ERR Creed beeen HA eee
| | La i | tT} | ] ti ia iegtri t ‘yt hie Ly Pee a ah
1! Pitt hi Tatts ihe 1 Ai ESET etal HiT Lr eer
4 Tica i } 7 F + cha bb Le fu 7: Pee bad 1 ' J I ri?
ri Li] f PPIs ran Lid Lie j | Vidal aii | + i 4 Hy] ttt ie
+ HHT EEE ee HI | Peete Ta
& Lao | . r . A. Fr
fierial Hl Lt a | Vie hee! | ital UY [tt PTET tl Tit HI
err | 5 | Lit feel H i| ) it | yd 4 Pete lal } ri i rhhide
| ry : a hia Leet hea | bhai Ph ie ey . Ty
li HTL PAE eee it
| 1 # eat HbEPTHLSET TL ref Ltt? i Led \
| tra poi ree eee Leal ped. . roeaeed L } Pea hes
- 1e4 ; Piette ribs [ | ies * Tt cee} it! 14
| | 4 | S| Pehla Lad bead binkd oo H ees hah oy titi i att
eer [Th] i hd rutiitentt Viti ah Sha ee ed i
rere ie Pia lee j ri Vad ha dd thy i! } eh oo 4 :
PATEL prey ee ee eee Ht]
re ; rel tt tithe 7 itt rei : itt I
+ t Tt it i 14 op Sole ob ab i Litt i i ‘i |
HHH see Pee pe
: Phi beteeaay APTeRIEL ESS tit tediedaas
i} HST Cee eters
tbody Pidbeehae Lec ee cere da
Tree Trtdeahbeeapde cert Hdd :
Perr a Litt Tithe eae
tite ; Meceterttrrestsieeeeteciiis
LETTER itpeestassattertecteisest tates tssags
a Pee Ea LiL thee be bee ee
Le + peter iLol te hend ese
Teh. rertiritsti opens ie tier
{ l reheld Malet iith eee
be Peele teers
tee hk I Terr ee
| tin aaa tierts
Hite
Trirtsi eesti tipetitrr esti i
FEET Ehictettisteteetettiad
Ptirtiseetepestieditierettespretedl
} : Tehri itt
ried eeligeaasttestiiite:
ssreeetttesigiteseszt
reatr tite eee seaes:
Cae 4 = po
; hettebie tee ss tT
Frbaes, tia
a wel eos
ba a ha
F a fe
i 4 seeees
' i psate
ff ee
7 7;

 

 

Hh
Hy

Nay un
wart!

K)

rere
be
: iH
Rabin
i i)
K,

77

Mt
KM

eee
‘ ik
rere

|

Ley:
Ley

“tT

ef

 

eremiggsitiniRa fee os
(ee kt () oe :
Ls MED

oe rrr th
CJ Ley Canal foie
Se | (fi re iy ; ==
ert oea As isis: eo oe Sw + r ——

ey

t sas

sift

=

 

 

 

 

2 — sn5 a ge

sistas Ke nm : sei wea

; Fr i : bau Doral cr? yaissss ed Rp bl i Sieee

- tty = i a fs a2 A poreert ea

oes: a + i : ! f : 2: 3 5 ‘ 1? oS
ike f : rida a. = a ; a :

ase r visas ooo Gs

I : 3 ae a. 8 os

fas neers: aaidneeet ts
ery CJ oe on

 

Brian Kolfage

 

 

 

eo

Masses:

HEHE:
(Uy

edrene@

4 peeey

Me)

eee

tI

Phim 132
Hee
"Ee tt:

om

anertren
bE

itu
1

my
“ty
eee

: i hii
ay ‘TBibes

a

pir T the, tee
4
f stabberte

a is ee
veal lt |

| 1 HI } | H ii | |
TH Hi) | enh
Wa | EEL |
TET |
LATA A
| WI HHH UT EH 1
ATP HTAMMHUHHHTTHTTTH TTT THT Hil THINGY
EH | Ha i) a ih | hii
TATA NAV ATTA Hi Wil i
) HE HTT HA il HAA VATE i HTT HEE H
an UTTAR A
HHI SULT HALA HTH
Se EEE TEE EEE EERE EE EE PTT Eee ET | i} |

atl
=

Brian Kol

es

cts

awe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
